  Case 2:15-cr-00550-MCA Document 118 Filed 01/24/19 Page 1 of 4 PageID: 925




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



UNITED STATES OF’ AMERICA                      Crim. No. 15-550 (MCA)

      v.                               :       Hon. Madeline Cox Arleo

RICHARD ADEBAYO                        :       ORDER


      The United States, through Craig Carpenito, United States Attorney for

the District of New Jersey (Erica Liu, Assistant United States Attorney,

appearing), and defendant Richard Adebayo (appearing m se with Christopher

Adams, Esq., standby counsel, also appearing) have filed several motions now

fully briefed since oral argument on January 10, 2019. Those motions are:

       1. the Government’s motion for a continuance (ECF No. 99);

      2. the Defendant’s motions to dismiss the Indictment for Speedy Trial

           Act violations (ECF’ Nos. 95,106, 108);

      3. the Defendant’s motion to dismiss the Superseding Indictment for

           Speedy Trial Act violations (ECF Nos. 106, 108);

      4. the Defendant’s motion to compel issuance of a trial subpoena (ECF

           No. 105); and

      5. the Defendant’s motion to suppress his arrest and certain evidence

           (ECFN0. 105).

              And it appearing that the Court set oral argument for January

10, 2019, and by letter dated January 9, 2019 (ECF No. 113), the

Government requested additional time to respond to defendant’s filed motion

                                           1
   Case 2:15-cr-00550-MCA Document 118 Filed 01/24/19 Page 2 of 4 PageID: 926



to dismiss the Indictment for STA violations and to set a new briefing

schedule to respond;

              Despite that objection, and given the impeding trial date

of January 29, 2019, the Court allowed the government only an

opportunity to orally respond to defendants’ motion, and at the hearing

orally denied defendant’s motion to Dismiss on the STA issues;

             After oral argument, by letter dated January 17, 2019 (ECF No.

114) and before a written order was entered, the government responded fully

to defendant’s motion and requested to withdraw its opposition to the

Defendant’s motion to dismiss the Superseding Indictment based on STA

violations (ECF No. 106);

             By letter dated January 21, 2019 defendant responded to the

government’s letter and again requested dismissal of the superseding

indictment and again requested that such dismissal be with prejudice;

              Having now fully considered the issue with the benefit of full

briefing, this Court is satisfied that the STA was violated for every count in the

Superseding Indictment because more than seventy days have elapsed since the

Defendant’s initial appearance on Counts One through Eleven (ECF No. 39) and

more than seventy days have elapsed since the Defendant’s initial appearance

on Count Twelve (ECF No. 98);

             And in making the determination as to whether dismissal should

be with or without prejudice, the Court must consider the serious of the offense;

the facts and circumstances which led to the dismissal; the impact of a re

prosecution on the administration of justice and whether defendant would be
                                        2
   Case 2:15-cr-00550-MCA Document 118 Filed 01/24/19 Page 3 of 4 PageID: 927



prejudiced by the delay, United States v. Taylor, 487 US 326 (1988);

             And it appearing that the offenses charged in the Superseding

Indictment are all serious and carry significant potential prison terms;

             And it further appearing that the STA violation did not result from

any intentional dilatory conduct or pattern of neglect on the part of the

Government but instead due to good faith confusion from the multiple motion

filings and withdrawls of such motion by the defendant and ambiguities at to

timing of same on the docket;

             And it further appearing re-prosecution will not prejudice the

administration of the STAor the administration of justice;

             And it appearing that defendant has not suffered prejudice as

his ability to prepare for trial has not been impacted by the delay and there is

no claim that any witnesses who are currently unavailable were similarly not

available after return of the superseding indictment;

             The delay in scheduling a trial has resulted in part, from

defendant’s jumping bail and fleeing the jurisdiction of this court for a 9

month period and not only because of any STA violation;

       This Court therefore GRANTS the Defendant’s motion to dismiss the

 Superseding Indictment (ECF No. 106); and the Superseding Indictment

 (ECF No.96) is hereby DISMISSED WITHOUT PREJUDICE;




                                          3
   Case 2:15-cr-00550-MCA Document 118 Filed 01/24/19 Page 4 of 4 PageID: 928




     And for the reasons set forth on the record on January 10, 2019, this

Court further DENIES AS MOOT the Defendant’s motion to compel (ECF No.

105), his motion to suppress (ECF No. 105), the Government’s motion to

continue (ECF No. 99), and any other outstanding motions by either party.



                                     So Ordered             of Janu9r, 2019


                                                        t
                                     Honorable Madeline Cox Arleo
                                     United States District Judge




                                       4
